      Case 1:03-cv-00050-JRH Document 1469 Filed 04/12/21 Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


WHITESELL CORPORATION,                    *
                                          *


             Plaintiff,                   *
                                          *


      V.                                  *      CV 103-050
                                          *


ELECTROLUX HOME PRODUCTS, INC.,           *
HUSQVARNA, A.B., and HUSQVARNA            *
OUTDOOR PRODUCTS, INC.,                   *
                                          *


             Defendants




                                    ORDER




      Before   the    Court   is   Defendants'   motion    to   strike   certain


opinions offered in the expert report of Peter J. Karutz, who is

the   only   expert   witness      for   Plaintiff   Whitesell   Corporation.^

Defendants further seek to preclude Mr. Karutz from testifying at

trial on any stricken opinions.               Finally,    assuming   the   Court

strikes certain opinions of Mr. Karutz, Defendants seek summary

judgment on claims that they contend are                 then unsupported     by

evidence.


      Mr.    Karutz is a forensic accountant.             His amended expert

report dated August 12, 2019, is under consideration here.                   In




1 Mr. Karutz's expert report appears in the record as Exhibit E to
the instant motion to strike.            (Doc. No. 1314-13.)
      Case 1:03-cv-00050-JRH Document 1469 Filed 04/12/21 Page 2 of 8



Defendants' estimation, the following four areas of Mr. Karutz's

expert report are infirm;

      (1) Calculation   of   Plaintiff               Whitesell's     damages    for
      unpurchased phase-out inventory;

      (2) Calculation   of   Plaintiff  Whitesell's   damages  for
      Defendant Husqvarna's failure to purchase Brunner and Matrix
      inventory;

      (3)     Calculation of damages for unearned rebates; and

      (4)     Calculation of prejudgment interest.


      Unpurchased Inventory

      In Opinion 1 of his expert report, Mr. Karutz includes a

calculation     of    Plaintiff        Whitesell's    damages   resulting      from

Defendants' alleged failure to purchase inventory.                   This Opinion

is broken down into four categories: (i) wireform parts purchased

at scrap value by Defendant Husqvarna because Husqvarna purchased

these parts from Matrix, as opposed to Plaintiff Whitesell; (ii)

Brunner inventory Defendant Husqvarna directed Plaintiff Whitesell

to secure for a planned transition of supply in 2008 and 2009;

(iii) phase-out inventory pursuant to Section 23.1 of the Strategic

Partnership     Agreement    ("SPA"); and         (iv)   inventory    that   became

obsolete during the parties' course of performance.                  (Pl.'s Resp.

to Defs.' Mot. to Strike Karutz, Doc. No. 1359, H 7.)

      The first area that Defendants attack in the instant motion


to   strike    is   that   part   of    Opinion   1   pertaining     to   phase-out

inventory      (category    (iii))       that   Plaintiff    Whitesell       claims
       Case 1:03-cv-00050-JRH Document 1469 Filed 04/12/21 Page 3 of 8



Defendants had an obligation to purchase.                       As explained in more

detail in its Order of March 25, 2020, phase-out inventory (termed

"excess fastener inventory" in the Order) is Plaintiff Whitesell's

inventory that existed for parts that were terminating on November

1, 2008 pursuant to Defendants' April 2008 Notices of Termination.

(See   Order    of   Mar.    25,       2020,    Doc.   No.    1401,   at    3-6.)        Here,

Defendants take issue with the methodology by which Mr. Karutz

determined the part quantities of phase-out inventory and with the

inclusion of parts from the L'Assomption facility in Canada.                               The

Court need not address these issues because Defendants' motion for


summary judgment as to Count III of Plaintiff Whitesell's Second

Amended     Complaint,       in    which       they    seek   damages       for   Defendant

Husqvarna's failure to pay for excess fastener inventory during

the    Phase-Out     Period       of    the    parties'       relationship,        has    been

granted.2       (See   id.        at   25.)         Accordingly,      the    Court   grants

Defendants' motion to strike that portion of Mr. Karutz's expert

report (and any related trial testimony) regarding the calculation

of    damages   for    the    failure          to   purchase    phase-out         inventory.

Defendants' request for summary judgment on the issue of phase-

out inventory damages has been rendered moot here by the Order of

March 25, 2020.




2 Through its Order of March 25, 2020, the Court held that Plaintiff
Whitesell failed to assert a claim against Defendant Electrolux
Home Products, Inc. ("EHP") for failure to purchase phase-out
inventory. (Doc. No. 1401, at 1-2 n.l.)
      Case 1:03-cv-00050-JRH Document 1469 Filed 04/12/21 Page 4 of 8



      Brunner and Matrix Inventory

      The second area of Opinion 1 attacked by Defendants' instant

motion relates to the scrap value of the wireform parts purchased

from Matrix (category (i)) and the Brunner inventory Whitesell

secured for a     planned      transition of    supply in     2008    and   2009

(category (ii)).        With respect to these categories, Defendant

Husqvarna contends that Mr. Karutz failed to adhere to the pricing

provisions of the parties' supply agreements and therefore his

methodology in calculating damages is fatally flawed.             The Brunner

and   Matrix   parts^    are    governed   by   the    parties'      Settlement

Memorandum of May 28, 2003, which provides:

      In addition to the annual rebate provided in Section 7
      of this Memorandum, all Exhibit "B-1" Brunner, wireform
      or substitute parts transitioned to Whitesell will
      receive a five percent (5%) discount from the EHP piece
      price, plus freight, now being paid by EHP, unless other
      terms and pricing are mutually agreed to by the parties
      in writing.'^

(Settlement Memorandum, Ex. 2 to Sec. Am. Compl., Doc. No. 578, H

3 (emphasis added).)        Defendant Husqvarna complains that rather

than use the discovery information pertaining to the pricing of



3 Matrix Wire Inc. (''Matrix") supplied the "wireform parts"
referenced in the Settlement Memorandum. The parties and the Court
have used the terms "Matrix" and "wireform" parts interchangeably.

4 Defendant EHP and Whitesell were the original parties to the SPA
and Settlement Memorandum. On June 12, 2006, EHP transferred its
outdoor   products      division   to   Husqvarna     A.B.,   which    in   turn
transferred the business to Husqvarna Outdoor Products,                     Inc.
("Husqvarna").   The Brunner and Matrix (wireform) parts                    were
apparently supplied only to Defendant Husqvarna.
    Case 1:03-cv-00050-JRH Document 1469 Filed 04/12/21 Page 5 of 8



Brunner and Matrix parts in May 2003, Mr. Karutz used pricing for

the Brunner parts used in a Memorandum of Understanding ("MOU")

provided by Husqvarna's counsel to Whitesell's counsel on November

30, 2009.   There is no dispute, however, that the MOU was never

executed by the parties and therefore cannot constitute a mutually

agreed upon pricing different from the May 2003 pricing.^              in

valuing the Matrix parts, Mr. Karutz inexplicably used prices in

effect in October 2008.     In addition to using the wrong pricing

for these parts, Mr. Karutz also failed to apply the 5% discount

to the Brunner and Matrix pricing as required by Paragraph 3 of

the Settlement Memorandum.


     The Court finds the pricing used by Mr. Karutz unsupported by

the evidence in the case and therefore erroneous.       Thus, his damage

calculations   respecting   the   Brunner   and   Matrix   inventory   as

constituted must be stricken and disallowed at trial.           However,

the Court will not grant summary judgment to Defendant Husqvarna




5 In an effort to justify the use of the Brunner MOU for valuation.
Plaintiff Whitesell argues that Paragraph 3 of the Settlement
Memorandum required only a writing, not a "signed or fully
executed" writing.   {Pl.'s Resp. to Mot. to Strike Karutz      12
(emphasis in original).) This argument is completely contrary to
the bedrock of contract law requiring a meeting of the minds.
Moreover, the Court is reminded that it was Plaintiff Whitesell
who once moved to strike, pursuant to Federal Rule of Evidence
408, any arguments or evidence pertaining to the 2009 negotiations
surrounding the Brunner and Matrix MOUs as inadmissible settlement
discussions.   (See Doc. No. 363; see also Order of June 8, 2011,
Doc. No. 429 (providing a more detailed background surrounding the
Brunner and Matrix MOUs).)
     Case 1:03-cv-00050-JRH Document 1469 Filed 04/12/21 Page 6 of 8



on Plaintiff Whitesell's Brunner and Matrix inventory claims as

requested.     Rather, Mr. Karutz will be permitted to amend his

report to reflect this ruling.




     Unearned Rebates


     Mr. Karutz calculated damages for "Unearned Rebates" in his

expert report.       The Court, however, granted Defendants' motion for

summary judgment       on   Plaintiff     Whitesell's    claim   for    unearned

rebates.      (See    Order   of   December     20,   2019,   Doc.   No.    1275.)

Accordingly, Defendants' motion to strike this expert calculation

and any testimony related thereto is granted.



     Prejudgment Interest

     In his expert report, Mr. Karutz included a calculation for

prejudgment interest at a rate of 7% simple interest after every

damages calculation contained in his report.              Defendants' motion

to   strike    this     subject    area    is    a    reiteration      of    their

contemporaneously filed motion to strike Plaintiff Whitesell's

claims for prejudgment interest (doc. no. 1305) .                The Court has

fully addressed the issue of Plaintiff Whitesell's claim for

prejudgment interest and its inclusion of prejudgment interest

calculations in the Karutz expert report in its Order of August

27, 2020, thereby rendering moot the issue here.                 (See Order of

Aug. 27, 2020, Doc. No. 1409.)
      Case 1:03-cv-00050-JRH Document 1469 Filed 04/12/21 Page 7 of 8



       Plaintiff Whitesell's Other Damages Claims

       In a separate section of their present motion to strike,

Defendants point out that Mr. Karutz has not offered any opinion

or damage calculation respecting the following claims identified

by    Plaintiff    Whitesell      in   the    parties'      joint   submission     of

remaining claims and counterclaims (see doc. no. 1415, § I):

      • Reimbursement for the third-party contract entered into in
        November 2007 for painting of Matrix parts required by
          Defendant Husqvarna;

      • Reimbursement for              investment in  the           equipment       to
        manufacture Matrix             and Brunner parts;           purchased      raw
          material to manufacture the parts; and investment in
          warehouse space to store the finished parts near Defendant
          Husqvarna's facilities;

      • Reimbursement for investment in                   buildings and    costs    of
          equipment and infrastructure to supply Brunner and Matrix
          parts; and

      •   Count    VII   -   Breach    of   Excess   Stock    Settlement    Formula
          Agreement

Defendants reason that because there is no expert opinion on the

amount of damages for these categories, they are entitled to

summary judgment.            Plaintiff Whitesell counters that witnesses

other than Mr.        Karutz may provide testimony related to these

damages,    and    therefore,      the      motion   for    summary   judgment      is

premature.        Plaintiff Whitesell also suggests in its Sur-Reply

that it has produced evidence of these damages during discovery.

The Court finds that granting summary judgment in the context of

the   instant     motion     to   strike    would    be    inappropriate   at   this
        Case 1:03-cv-00050-JRH Document 1469 Filed 04/12/21 Page 8 of 8



juncture.      Accordingly, Defendants' motion for summary judgment on

these claims is denied.



        Conclusion


        Upon   the    foregoing,     Defendants'      motion   to    strike    certain

opinions       of    Mr.   Karutz    (doc.    no.    1314)   is     GRANTED.       More

specifically, the opinions (and related trial testimony) of Mr.

Karutz regarding damages for unpurchased phase-out inventory, the

failure to purchase Brunner and Matrix inventory, and unearned

rebates are stricken.               Mr.   Karutz    may prepare     and    serve   upon

Defendants an amended report related to the failure to purchase

Brunner and Matrix inventory within forty-five (45) days hereof.

Defendants' motions for summary judgment included in their motion

to strike are either moot or premature and therefore denied.

        ORDER ENTERED at Augusta, Georgia, this /■g^dav of April,
2021.




                                               J. RANSMyHALI/ CHIEF JUDGE
                                               ^gjITEDySTATES DISTRICT COURT
                                               SOUTHERN DISTRICT          OF GEORGIA
